UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 15, 2011 Investors Capital Holdings, Ltd. (Exact name of registrant as specified in its charter) Delaware 333-43664 04-3284631 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 230 Broadway East Lynnfield, MA 01940 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (800) 949-1422 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] (Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] (Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] (Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d- 2(b)) [] (Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e- 4(c)) Item 2.02 Results of Operations and Financial Condition. On February 15, 2011 the Registrant issued a news release, a copy of which is set forth in Exhibit 2.02 hereto, announcing financial results for the Registrant for the fiscal quarter ended December 31, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Investors Capital Holdings, Ltd. By /s/ Timothy B. Murphy Timothy B. Murphy, Chief Executive Officer Date: February 17, 2011 Exhibit 2.02 FOR IMMEDIATE RELEASE Contact: Robert Foney, Chief Marketing Officer rfoney@investorscapital.com www.investorscapital.com Investors Capital Holdings Posts Third-Quarter Profit Total revenue, Average Revenue per Rep increase; net capital position strengthens Lynnfield, Mass. (February 15, 2011) – Investors Capital Holdings, Ltd. (NYSE Amex: ICH, “the Company”), a financial services holding company, posted third quarter net income of $0.35 million on total revenue of $21.43 million for the period ended December 31, 2010 (“the quarter”) compared to net income of $0.43 million on total revenue of $21.05 million for the quarter ended December 31, 2009 (“prior period”). The Company operates primarily through its wholly-owned subsidiary, Investors Capital Corporation (“ICC”), a dually registered broker-dealer and investment advisory firm. Total revenue for the quarter grew by $0.38 million, or 1.8%, compared to the prior period. The increase is due primarily to a rise in commissionable revenues as markets continue to rebound from the recent recession. Commission revenue, which accounts for 81.5% of total revenue, increased 1.7% to $17.47 million. Advisory fees, which account for 15.2% of total revenue, grew 3.4% to $3.27 million. The rise in advisory revenue reflects growth in market asset values, as well as new investment contributions. “Our focus continues to be on quality advisors, assets, and profits,” said Timothy B. Murphy, the Company’s President and CEO. “Our net capital position remains strong; the markets and economy are improving; trading volume is increasing. We know where we want to go and how we want to get there. All we have to do is execute.” At quarter end, the firm’s net capital position strengthened to $2.99 million (an excess of $2.51 million) with a net capital ratio of 2.38:1. The SEC Uniform Net Capital Rule (Rule 15c3-1) requires that Investors Capital maintain net capital of $100,000 and a ratio of specified aggregate indebtedness to net capital (a “net capital ratio”) not to exceed 15 to 1. Investors Capital continues to benefit from improving the overall quality of its representatives, a key component of the Company’s strategy for achieving growth in revenues and net income. The firm seeks to continually improve the quality of its representatives by helping them expand their skills and practices, recruiting established, high-quality representatives, and terminating low-quality advisors. The firm’s average revenue per representative, based on a rolling 12-month period, rose again in the third quarter to $145,153, an increase of 12.5% over $129,006 for the prior rolling 12-month period. “To use a baseball analogy, we’re not trying to swing for the fences,” said Murphy. “Single, single, double is how smart teams produce runs in baseball and profits in business. We are focusing on organic growth, retention, and recruitment of quality advisors to achieve our growth targets for revenues, assets, and profits.” Adjusted EBITDA was $0.47 million for the quarter compared to $0.86 million for the prior period. Adjusted EBITDA, a non-GAAP financial measure described below, is a key metric utilized by the firm in evaluating its financial performance. About Investors Capital Holdings, Ltd.: Investors Capital Holdings, Ltd. (NYSE Amex: ICH) of Lynnfield, Massachusetts is a financial services holding company that operates primarily through its broker/dealer and investment advisor subsidiary, Investors Capital Corporation. Our mission is to provide premier 5-star service and support to our valued registered representatives, including advisory programs, strategic practice management and marketing services, and technology, to help them grow their businesses and exceed their clients’ expectations. Business units include Investors Capital Corporation, ICC Insurance Agency, Inc., and Investors Capital Holdings Securities Corporation. For more information, please call (800) 949-1422 x4814 or visit www.investorscapital.com . Certain statements contained in this press release that are not historical fact may be deemed to be forward-looking statements under federal securities laws. There are many factors that could cause our future actual results to differ materially from those suggested by or forecast in the forward-looking statements. Such factors include, but are not limited to, general economic conditions, interest rate fluctuations, regulatory changes affecting the financial services industry, competitive factors effecting demand for our services, availability of funding, and other risks including those identified in the Company’s Securities and Exchange Commission filings. Investors Capital Holdings, Ltd., 230 Broadway, Lynnfield, Massachusetts 01940, Distributor. # # # INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) December 31, 2010 March 31, 2010 Assets Current Assets Cash and cash equivalents $ 5,084,390 $ 5,812,865 Deposit with clearing organization, restricted 175,000 175,000 Accounts receivable 6,333,753 6,042,188 Note receivable - (current) 108,465 140,598 Loans receivable from registered representatives (current), net of allowance 1,138,383 769,263 Prepaid income taxes 364,026 559,007 Securities owned at fair value 2,753 57,933 Investments 50,000 50,000 Prepaid expenses 641,632 957,674 13,898,402 14,564,528 Property and equipment, net 675,302 774,182 Long Term Investments Loans receivable from registered representatives 247,356 292,884 Note receivable 495,000 595,000 Investments 206,475 184,319 Non-qualified deferred compensation investment 1,003,504 929,897 Cash surrender value life insurance policies 655,047 551,398 2,607,382 2,553,498 Other Assets Other assets 56,543 25,069 Deferred tax asset, net 958,693 838,773 Capitalized software, net 102,925 138,497 1,118,161 1,002,339 TOTAL ASSETS $ 18,299,247 Liabilities and Stockholders' Equity Current Liabilities Accounts payable $1,227,145 $817,761 Accrued expenses 1,553,133 2,358,656 Commissions payable 2,703,163 3,488,415 Notes payable 50,784 1,130,922 Unearned revenues 1,655,431 101,931 Securities sold, not yet purchased, at fair value - 5,693 7,189,656 7,903,378 Long-Term Liabilities Non-qualified deferred compensation plan 1,065,634 793,735 1,065,634 793,735 Total liabilities 8,255,290 8,697,113 Stockholders' Equity: Common stock, $.01 par value, 10,000,000 shares authorized; 6,619,748 issued and 6,615,863 outstanding at December 31, 2010; 6,595,804 issued and 6,591,919 outstanding at March 31, 2010 66,197 65,958 Additional paid-in capital 12,231,361 12,095,862 Accumulated deficit (2,272,882) (1,964,084) Less: Treasury stock, 3,885 shares at cost (30,135) (30,135) Accumulated other comprehensive income 49,416 29,833 Total stockholders' equity 10,043,957 10,197,434 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 18,894,547 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS
